t c memo united_states tax_court howard e clendenen inc petitioner v commissioner of internal revenue respondent docket no 18155-96r filed date paul f christoffers for petitioner lawrence h ackerman for respondent memorandum opinion tannenwald judge this is an action for a declaratory_judgment regarding the qualification of petitioner's employee_stock_ownership_plan and trust on date respondent issued a final revocation letter to petitioner stating that the howard e clendenen inc employee_stock_ownership_plan the esop failed to meet the requirements of sec_401 a for the plan years beginning after date and that its related trust the trust was not tax exempt under sec_501 for those years the issue for decision is whether amounts contributed to the trust and allocated to one of the esop's participants exceed the limitations in sec_415 thereby causing the trust not to constitute a qualified_trust under sec_401 background petitioner is a corporation with its principal_place_of_business located in west des moines iowa at the time of the filing of the petition in this case it filed its federal tax returns for the years in issue with the internal_revenue_service center in kansas city missouri petitioner utilizes the accrual_method of accounting with a fiscal_year ending june as its taxable_year petitioner was incorporated on date and its principal business activity is insurance consulting it is the employer and plan_administrator with respect to the esop a defined_contribution_plan it established the esop and the trust on date effective for plan years beginning on or unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after date and amended the esop effective date and date petitioner received favorable determination letters with respect to the esop and trust dated date date and date the plan_year and limitation_year of the esop and the trust are the fiscal_year ending june the trust is and has been petitioner's sole shareholder since petitioner's incorporation petitioner issued shares of its stock to the trust in payment of the contributions to the trust and in exchange for cash howard e clendenen mr clendenen is and has been petitioner's president on date petitioner's board_of directors resolved that howard e clendenen has advised the corporation that he desires to forego sic one-half of his salary and bonuses for the fiscal_year ended date with the understanding that said one-half of his salary and bonuses shall be contributed to the trust it is further understood that this transaction shall be considered an employee contribution on date petitioner's board passed a resolution identical to that of date resolution except for the year the esop's records reflect the following contributions to the trust allocated to petitioner's employees as shown plan_year employee employer_contribution employee contribution howard e clendenen dollar_figure howard e clendenen dollar_figure dollar_figure howard e clendenen howard e clendenen dollar_figure dollar_figure paul clendenen total dollar_figure howard e clendenen dollar_figure paul clendenen dollar_figure total dollar_figure howard e clendenen dollar_figure paul clendenen dollar_figure total dollar_figure these contributions were reflected in the trust's forms 5500-c return report of employee_benefit_plan for each of such years petitioner reported the following expenditures on its u s_corporation income_tax returns total compensa- tion of officers dollar_figure dollar_figure salaries and wages dollar_figure dollar_figure dollar_figure pension profit- sharing etc plans n a dollar_figure dollar_figure dollar_figure dollar_figure year in addition petitioner reported the following expenses under other deductions year item amount sec_401 bonuses dollar_figure commission expenses dollar_figure bonuses commissions bonuses dollar_figure dollar_figure dollar_figure for the calendar years and mr clendenen filed joint u s individual income_tax returns for through he filed his returns with a filing_status of single mr clendenen's returns reflect the following year wages salaries business income type of business dollar_figure big_number dollar_figure big_number big_number insurance consulting consultant consultant for the plan_year ending date and his taxable_year ending date mr clendenen treated dollar_figure as an elective_deferral of compensation into the esop discussion sec_401 provides a_trust shall not constitute a qualified_trust under this section if the plan of which such trust is a part mr clendenen was divorced on date provides for benefits or contributions which exceed the limitations of sec_415 sec_415 provides that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if-- b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of subsection c sec_415 provides contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant's account such annual_addition is greater than the lesser_of -- a dollar_figure or b percent of the participant's_compensation sec_415 provides that annual_addition means the sum for any year of-- a employer contributions sec_415 was amended by the tax_reform_act_of_1986 publaw_99_514 sec a i 100_stat_2420 effective for years beginning after date to read dollar_figure or if greater of the dollar limitation dollar_figure in effect under subsection b a it was further amended to eliminate the parenthetical language effective for years commencing after date uruguay round agreements act publaw_103_465 108_stat_5005 b the lesser of-- i the amount of the employee contributions in excess of percent of his compensation or ii one-half of the employee contributions and c forfeitures the dispute in this case focuses on the amount of the contributions to the trust allocated to mr clendenen the parties disagree as to what constitutes participant compensation and as to whether elective_deferral amounts constitute employee or employer contributions it is petitioner's position that the amounts of elective_deferrals are employee contributions and should be included in participant's_compensation petitioner also asserts that participant's_compensation includes amounts petitioner paid as commissions and bonuses to mr clendenen as an independent_contractor as a consequence petitioner maintains that the limitations of sec_415 have not been exceeded with the result that the plan and trust were qualified during the years at issue respondent asserts that the amounts of elective_deferrals constitute employer not employee contributions and that these amounts and the commissions and bonuses do not constitute sec_415 was amended by the tax_reform_act_of_1986 publaw_99_514 sec e i 100_stat_2424 for the years beginning after date to include the entire employee contribution in the computation of the annual_addition participant's_compensation such being the case respondent contends that the limits of sec_415 were exceeded and the plan and trust were not qualified during the years at issue sec_415 simply defines participant's_compensation as the compensation of the participant from the employer for the year however sec_402 provides for purposes of this title contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash emphasis added also sec_1 d i income_tax regs provides that compensation does not include contributions made by the employer to a plan of deferred_compensation to the extent that before the application of the sec_415 limitations to that plan the contributions are not includable in the gross_income of the employee for the taxable_year in which contributed furthermore sec_1_401_k_-1 income_tax regs provides except as provided in paragraph f of this section dealing with the correction of excess_contributions elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer this provision was renumbered as sec_1 d i income_tax regs effective for years after date t d 1991_2_cb_310 contributions thus for example elective contributions are treated as employer contributions for purposes of sec_401 and sec_401 sec_402 sec_404 sec_409 sec_411 sec_412 sec_415 sec_416 and sec_417 the issue in respect of elective_deferrals has been before this court under substantially identical circumstances see steel balls inc v commissioner tcmemo_1995_266 affd without published opinion 89_f3d_841 8th cir we rejected the same argument presented herein and concluded that respondent's position was clearly supported by the statute and regulations we reach the same conclusion herein and hold that the elective_deferrals are employer contributions and not included in participant's_compensation consequently the amounts of the elective_deferrals are included in annual_additions sec_415 petitioner also seeks to include in participant's_compensation the amounts of the commissions or bonuses that the small_business job protection act of publaw_104_188 sec a 110_stat_1807 added sec_415 which includes certain deferrals in participant's_compensation effective for years beginning after date this amendment does not apply to the instant case we note however that the legislative_history makes clear that congress considered the provisions of the then-existing law as requiring the result reached herein and specifically intended to change the law for future years h rept pincite 1996_3_cb_331 s rept pincite h conf rept pincite 1996_3_cb_741 since the years involving the elective_deferrals are fiscal years ending date and date only a portion of the employee contributions would have been included sec_415 see supra note petitioner paid mr clendenen as an independent_contractor for the years through petitioner argues that mr clendenen's compensation was his earned_income as a self-employed_person petitioner is correct that for a self-employed_individual participant's_compensation is the participant's earned_income see sec_415 what petitioner fails to recognize is that a sole_proprietor is considered to be his own employer sec_401 sec_1_401-10 income_tax regs mr clendenen thus had at least two employers during and himself and petitioner while an individual can be an employee with respect to more than one business or employer each employer is considered separately and only the income the employee earns from the employer sponsoring the plan may be taken into account for purposes of that employer's plan sec_415 compensation from the employer sec_1_401-10 income_tax regs accordingly sec_1 d i income_tax regs provides for purposes of applying the limitations of sec_415 the term compensation includes -- i the employee's wages salaries fees for professional services and other_amounts received for personal services actually rendered in the course of employment with the employer maintaining the plan to the extent that the amounts are includable in gross_income emphasis added see supra note for purposes of petitioner's plan mr clendenen is covered as an employee of petitioner and thus only with respect to the compensation received as petitioner's employee we do not dispute petitioner's argument that mr clendenen was an officer of petitioner and that an officer is an employee but the fact of the matter is that petitioner adopted an arrangement whereby mr clendenen was not compensated for whatever services he may have rendered as an officer-employee but for his services as an independent_contractor we hold therefore that the amounts petitioner paid to mr clendenen as an independent_contractor are not includable in compensation we now determine whether the annual_additions on behalf of mr clendenen exceed the sec_415 limits with the exception of for which the parties agree mr clendenen's compensation was dollar_figure the record is not clear as to the exact amounts of compensation paid to mr clendenen we need not make any findings with respect to the exact figures however for the amounts deducted by petitioner as officer compensation on its returns for and do not match those reported by mr clendenen on his individual returns while this could be due to the different tax years involved year ending june versus december respondent in the revocation letter and in his briefs uses the lower figures appearing on mr clendenen's returns due to lack of substantiation petitioner does not address the difference for and for uses the lower figure in its brief for through respondent treats the amounts shown as salaries and wages on petitioner's corporate returns as compensation paid to paul clendenen petitioner does not argue that these amounts were paid to mr clendenen regardless of which amounts we use the annual_additions allocated to mr clendenen during each of the plan years and exceed the sec_415 limits petitioner has not argued or established that any corrective measures were taken to reduce these additions see sec_1 b income_tax regs we hold that the trust is not a qualified_trust under sec_401 beginning with the plan_year decision will be entered for respondent
